615 N.W.2d 767 (2000)
241 Mich. App. 378
James F. KOCHER, Plaintiff-Appellant,
v.
DEPARTMENT OF TREASURY, Defendant-Appellee.
Docket No. 214985.
Court of Appeals of Michigan.
Submitted February 1, 2000, at Grand Rapids.
Decided May 30, 2000, at 9:00 a.m.
Released for Publication August 29, 2000.
Foster, Swift, Collins & Smith, P.C. (by Michael W. Puerner and Barbara J. Oyer), Lansing, for the plaintiff.
Jennifer M. Granholm, Attorney General, Thomas L. Casey, Solicitor General, *768 and Thomas Quasarano, Assistant Attorney General, for the defendant.
Before FITZGERALD, P.J., and SAAD and WHITBECK, JJ.
FITZGERALD, P.J.
Plaintiff appeals as of right the order denying plaintiff's motion for summary disposition and granting judgment in favor of defendant pursuant to MCR 2.116(I)(2). We affirm.
The facts are undisputed. Plaintiff, an attorney in Indiana, reviews governmental records, including unclaimed property holder reports maintained by defendant's unclaimed property division pursuant to the Uniform Unclaimed Property Act, M.C.L. § 567.221 et seq.; MSA 26.1005(1) et seq. These reports include the name, social security number, and last known address of persons who have unclaimed property. In November 1997, pursuant to the Freedom of Information Act (FOIA), M.C.L. § 15.231 et seq.; MSA 4.1801(1) et seq., plaintiff requested that defendant allow him to personally inspect the unclaimed property holder reports for the annual transmittal reports for General Motors Corporation, Ford Motor Company, and Chrysler Corporation for the years 1983, 1984, and 1985. Defendant refused to disclose addresses of the property holders pursuant to subsection 13(1)(a) of the FOIA, M.C.L. § 15.243(1)(a); MSA 4.1801(13)(1)(a).
After plaintiff's request for reconsideration was denied by defendant, plaintiff brought this action, alleging a right to the unclaimed property holders' addresses under the FOIA. Plaintiff subsequently moved for summary disposition pursuant to MCR 2.116(C)(10), and defendant filed a cross-motion for judgment in its favor pursuant to MCR 2.116(I)(2). The trial court denied plaintiff's motion for summary disposition and entered a judgment for defendant. The court reasoned that because abandoned property holders would not expect the state to receive information about them from third-party financial institutions, it would be a "disservice" to the property holders to allow their addresses to be made public. Plaintiff appeals this order, requesting that defendant be ordered to disclose the addresses of the holders of the unclaimed property under the FOIA. This Court reviews such issues of law de novo. Cardinal Mooney High School v. Michigan High School Athletic Ass'n, 437 Mich. 75, 80, 467 N.W.2d 21 (1991).
The FOIA protects a citizen's right to examine and to participate in the political process. Booth Newspapers, Inc. v. Univ. of Michigan Bd. of Regents, 444 Mich. 211, 231, 507 N.W.2d 422 (1993). By requiring the public disclosure of information regarding the affairs of government and the official acts of public officials and employees, the act enhances the public's understanding of the operations or activities of the government. Bradley v. Saranac Community Schools Bd. of Ed., 455 Mich. 285, 291, 565 N.W.2d 650 (1997).
Subsection 3(1) of the FOIA, M.C.L. § 15.233(1); MSA 4.1801(3)(1), states:
Except as expressly provided in section 13, upon providing a public body's FOIA coordinator with a written request that describes a public record sufficiently to enable the public body to find the public record, a person has a right to inspect, copy, or receive copies of the requested public record of the public body.
Section 13 of the FOIA sets forth a number of items that a public body may withhold from disclosure. MCL 15.243; MSA 4.1801(13) states:
(1) A public body may exempt from disclosure as a public body record under this act:
(a) Information of a personal nature where the public disclosure of the information would constitute a clearly unwarranted invasion of an individual's privacy. [Emphasis added.] *769 In Mager v. Dep't of State Police, 460 Mich. 134, 595 N.W.2d 142 (1999), the plaintiff sought the names and addresses of persons who owned registered guns. The Mager Court stated:
[W]e take guidance from the United States Supreme Court's discussion in United States Dep't of Defense v. Federal Labor Relations Authority, 510 U.S. 487, 114 S. Ct. 1006, 127 L. Ed. 2d 325 (1994).
Referring to earlier decisions, the U.S. Supreme Court said in Dep't of Defense that "in evaluating whether a request for information lies within the scope of a FOIA exemption, such as [5 USC 552(b)(6)], that bars disclosure when it would amount to an invasion of privacy that is to some degree unwarranted, a court must balance the public interest in disclosure against the interest Congress intended the exemption to protect." 510 U.S. at 495, 114 S. Ct. 1006. The Court added that "the only relevant public interest in disclosure to be weighed in this balance is the extent to which disclosure would serve the core purpose of the FOIA, which is contributing significantly to public understanding of the operations or activities of the government." 510 U.S. at 495, 114 S. Ct. 1006. From there, the Court continued by noting this language from Dep't of Justice v. Reporters Committee for Freedom of the Press, 489 U.S. 749, 773, 109 S. Ct. 1468, 103 L. Ed. 2d 774 (1989):
"The basic [FOIA] policy of `"full agency disclosure unless information is exempted under clearly delineated statutory language,'" [ Dep't of Air Force v. Rose, 425 U.S. 352, 360-361, 96 S. Ct. 1592, 48 L. Ed. 2d 11 (1976) ], indeed focuses on the citizens' right to be informed about `what their government is up to.' Official information that sheds light on an agency's performance of its statutory duties falls squarely within that statutory purpose. That purpose, however, is not fostered by disclosure of information about private citizens that is accumulated in various government files but that reveals little or nothing about an agency's own conduct. In this case and presumably in the typical case in which one private citizen is seeking information about anotherthe requester does not intend to discover anything about the conduct of the agency that has possession of the requested records. Indeed, response to this request would not shed any light on the conduct of any Government agency or official." [ Id. at 144-146, 595 N.W.2d 142.]
Assuming the addresses sought here fall within the definition of "personal information," given the clear language in Mager, it is apparent that the release of the property holders' addresses to plaintiff would constitute an unwarranted invasion of privacy. Plaintiff's request for information concerning private citizens is unrelated to how well defendant is complying with its statutory functions. Hence, we conclude that the addresses sought are exempt from disclosure under the FOIA.
Affirmed.